 

 

CONFIDENTIAL

Exhibit 10.20

AMENDMENT #1 TO

REVENUE SHARE AGREEMENT

This Amendment #1 (this “Amendment #1”) is entered into by and between Google
LLC (“Google”) and Marin Software Incorporated (“Marin”), and amends that
certain Revenue Share Agreement, by and between Google and Marin, effective as
of October 1, 2018 (the “Agreement”). This Amendment #1 is effective from the
date last signed in the signature block below (the “Amendment #1 Effective
Date”).

In consideration of the mutual promises contained herein, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment #1 will
have the meanings given to such terms in the Agreement.

2.Termination by Google. Subsection 10.3.10 of the Agreement is hereby amended
to delete such subsection in its entirety and replace it with the following:
“Intentionally Omitted.”

3. General. Except as modified by the provisions of this Amendment #1, all of
the terms and conditions of the Agreement (including Subsections 10.3.1 to
10.3.9) will remain in full force and effect.  No agreement hereafter made will
change, modify, or discharge this Amendment #1, in whole or in part, unless such
agreement is in writing and signed by or on behalf of all parties hereto.  This
Amendment #1 may be executed in counterparts, each of which will be deemed an
original and all of which will constitute one and the same instrument.  If the
Agreement and this Amendment #1 conflict, this Amendment #1 governs to the
extent of the conflict.  The Agreement’s governing law and dispute resolution
provisions will also apply to this Amendment #1.

 

[Signature page follows]




Google Confidentialpage 1 of 2

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

Signed by the parties’ duly authorized representatives on the dates below.

 

MARIN SOFTWARE INCORPORATED

 

GOOGLE LLC

 

By:              /Mike Coleman/                                              

By:              /Philipp Schindler/                                            

Name:   Mike Coleman                                              

Name:        Philipp Schindler                                      

Title:        General
Counsel                                                    

Title:          Authorized Signatory    
                                          

Date:             March 16, 2020                                              

Date:     March 17, 2020                                                

 

Google Confidentialpage 2 of 2